THE WEITZ LAW FIRM, P.A.
                                                                                             6/23/2021




June 23, 2021

VIA CM/ECF
Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 15D
New York, NY 10007

                Re:    Girotto v. Anine Bing Corporation, d/b/a Anine Bing, et al.
                       Case 1:21-cv-00031-AT
                       Amended Request

Dear Judge Torres

         The undersigned represents the Plaintiff in the above-captioned case matter. The
undersigned recently filed a motion [D.E. 26], dated June 22, 2021, to adjourn the July 1, 2021,
Initial Pretrial Conference in this matter. As there are recent developments that have been presented
in this matter, we are filing an amendment to that previous motion filed.

        As previously stated, the undersigned counsel will be traveling and in flight on the date and
time of the Conference and therefore cannot attend the July 1st conference. In addition, counsel for
BLDG Gansvoort LLC will be out of office during the two-week time previously requested for the
adjournment of the Conference. Furthermore, new counsel have appeared who will be representing
Anine Bing Corporation in this case, who will need additional time to familiarize themselves with
this matter.

       For the above stated reasons, the undersigned and counsel have agreed to request a 30-day
adjournment of the Initial Pretrial Conference, a 30-day extension of time for the Case Management
Plan, and additionally, an additional 30-day extension of time to answer to the Complaint for the
defendants.

       Therefore, the undersigned respectfully requests that said Conference be reset and adjourned
for 30 days, instead of the previous time requested, and likewise for the Case Management Plan.
Further, counsel request an additional 30- day extension of time to file their answer to the Complaint.
       Page 2 of 2




               The undersigned has conferred with opposing parties in this matter, who consent to the filing
       of this motion. Thank you for your consideration of this amended request.

                                                    Sincerely,

                                                    By: /S/ B. Bradley Weitz
                                                       B. Bradley Weitz, Esq. (BW 9365)
                                                       THE WEITZ LAW FIRM, P.A.
                                                       Attorney for Plaintiff
                                                       Bank of America Building
                                                       18305 Biscayne Blvd., Suite 214
                                                       Aventura, Florida 33160
                                                       Telephone: (305) 949-7777
                                                       Facsimile: (305) 704-3877
                                                       Email: bbw@weitzfirm.com


GRANTED in part, DENIED in part. The initial pretrial
conference scheduled for July 1, 2021, is ADJOURNED to July
29, 2021, at 11:20 a.m. By July 22, 2021, the parties shall submit
their joint letter and proposed case management plan. By July 30,
2021, Defendants shall answer or otherwise respond to the
complaint.

SO ORDERED.

Dated: June 23, 2021
       New York, New York
